Exhibit 4.1 No. NY Shares APCO ARGENTINA INC. INCORPORATED UNDER THE LAWS OF THE CAYMAN ISLANDS Ordinary Shares of U.S. $0.01 par value each THIS IS TO CERTIFY THAT is the registered holder of CUSIP 037 shares in the above-named Company subject to the Memorandum and Articles of Association thereof. This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. Given under the facsimile signatures of its duly authorized officers. Dated this day of20 SECRETARY CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER COUNTERSIGNED AND REGISTERED: THE BANK OF NEW YORK (NEW YORK) TRANSFER AGENT AND REGISTRAR, BY AUTHORIZED OFFICER FOR VALUE RECEIVED, hereby sell, assign and transfer unto Shares of the issued Share Capital represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said shares on the books of the within-named Company with full power of substitution in the premises. Dated:, 20 In Presence of NOTICE: The signature to this assignment must correspond with the name as written upon the face of the certificate in every particular, without alteration or enlargement or any change whatever.
